

116 S4608 IS: Military Spouse Licensing Relief Act of 2020
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4608IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Lee (for himself, Mr. Cotton, Mrs. Feinstein, Mrs. Blackburn, Ms. McSally, Mr. Boozman, Mr. Cruz, Mr. Rubio, Mr. Cramer, Mr. Daines, Mr. Blunt, Mrs. Loeffler, Ms. Ernst, Mr. Risch, Mrs. Hyde-Smith, Mr. Barrasso, Mr. Braun, Mr. Romney, Mr. Cornyn, Mr. Thune, Ms. Murkowski, Mr. Hoeven, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend the Servicemembers Civil Relief Act to provide for the portability of professional licenses of members of the uniformed services and their spouses, and for other purposes.1.Short titleThis Act may be cited as the Military Spouse Licensing Relief Act of 2020.2.Portability of professional licenses of members of the uniformed services and their spouses(a)In generalTitle VII of the Servicemembers Civil Relief Act (50 U.S.C. 4021 et seq.) is amended by inserting after section 705 (50 U.S.C. 4025) the following new section:705A.Portability of professional licenses of servicemembers and their spousesIn any case in which a servicemember has a professional license in good standing in a jurisdiction or the spouse of a servicemember has a professional license in good standing in a jurisdiction and such servicemember or spouse relocates his or her residency because of military orders to a location that is not in such jurisdiction, the professional license or certification of such servicemember or spouse shall be considered valid and in good standing in the jurisdiction of such new residency for the duration of such military orders if such servicemember or spouse—(1)provides a copy of such military orders to the licensing authority in the jurisdiction in which the new residency is located;(2)remains in good standing with the licensing authority that issued the license; and(3)submits to the authority of the licensing authority in the new jurisdiction for the purposes of standards of practice, discipline, and fulfillment of any continuing education requirements..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 705 the following new item:Sec. 705A. Portability of professional licenses of servicemembers and their
			 spouses..